Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         23-AUG-2019
                                                         12:58 PM




                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


      ESTATE ADMINISTRATIVE SERVICES LLC, Interim Personal
          Representative for the Estate of Philip Finn,
                  Respondent/Plaintiff-Appellee,

                                 vs.

  SIONE P. MOHULAMU, FALAULA TINOGA, SR., and SAMANTHA KALIKO,
                Respondents/Defendants-Appellees,

                                 and

                           CHRISTY TIGILAU,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1RC18-1-8145)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Christy Tigilau’s

application for writ of certiorari filed on July 10, 2019, is

hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

held in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawaii, August 23, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                  2